DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 12 are entitled to a priority date of September 12, 2018. 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending to “Two-stage screw rotor machine with slide valves”, or the like. 


Drawings

second notch being arranged at the end of the second slide member away from the drive chamber, as recited in Claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 3: a first pressure measuring unit (generic placeholder)… configured to measure a fluid pressure between the first slide member and the two first screw rotors (function).

Claim 7: a second pressure measuring unit (generic placeholder)… configured to measure a fluid pressure between the second slide member and the two second screw rotors (function).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 12 recites the second notch is arranged at the end of the second slide member away from the drive chamber. There is no support for this in the disclosure. Figure 1 shows the exact opposite, where notch 151 is arrange at the end near the drive chamber. Page 10, Lines 10-11 of the specification also say the opposite: "As shown in FIG. 1 to FIG. 3, the second notch 151 is arranged away from the second port 102 and near the drive chamber 10c." Prior art will be applied as if the claim actually recited the second notch is arranged at the end of the second slide member  near from the drive chamber


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (hereafter “Kato” – US 2007/0003421) in view of Amano et al. (hereafter “Amano” – GB 2331788).

With regards to Claim 1:

Kato discloses a fluid machine (Figure 1), comprising:

a main body internally separated into a first chamber (casings 1, 2), a second chamber (casing 5), a drive chamber (motor casings 3, 4), a first auxiliary chamber (unlabeled bore of slide valve 23), wherein the first chamber, the second chamber, and the drive chamber are in spatial communication with each other (as shown in Figure 1 via gas passages 38, 39, 28), the first auxiliary chamber is in spatial communication with the first chamber (as shown in Figure 1); wherein the main body includes a first port (inlet port 29) and a second port (discharge port 40), and wherein the first port is in spatial communication with the first chamber and the second port is in spatial communication with the second chamber (as seen in Figure 1);

two first screw rotors (male rotor 6 and not shown female rotor, see Paragraph 18) arranged in the first chamber and meshingly engaged with each other (Paragraph 18), wherein an end of each of the two first screw rotors is adjacent to the first port (as seen in Figure 1, adjacent to port 29);

two second screw rotors (male rotor 9 and not shown female rotor, see Paragraph 19) arranged in the second chamber and meshingly engaged with each other (Paragraph 19), wherein an end of each of the two second screw rotors is adjacent to the second port (see Figure 1, adjacent port 40);

a driving module (electric motor 7) arranged in the drive chamber, connected to one of the two first screw rotors, and connected to one of the two second screw rotors (Paragraphs 18, 19), wherein the driving module is controllable to drive the two first screw rotors and to drive the two second screw rotors (Paragraphs 18 – 20);

a first slide member (slide valve 23) having a first notch (see Figures 1, 2 at discharge port 34) arranged on an end thereof, wherein the first slide member is arranged in the first auxiliary chamber, and the first slide member is configured to be controlled to move in the first auxiliary chamber so as to change the position of the first notch relative to each of the two first screw rotors (Paragraph 18); and

wherein when the driving module drives the two first screw rotors and the two second screw rotors and a fluid enters into the first chamber by passing through the first port, the two first screw rotors drive the fluid to enter into the second chamber by flowing from one end of the two first screw rotors to the other end of the two first screw rotors and passing through the drive chamber, and the two second screw rotors drive the fluid in the second chamber to exit the main body from the second port by flowing from one end of the two second screw rotors to the other end of the second screw rotors (see Paragraph 20 which describes the fluid flow first via the first chamber, then the drive chamber, then the second chamber).

Kato does not explicitly disclose a second auxiliary chamber, the second auxiliary chamber is in spatial communication with the second chamber, and a second slide member having a second notch arranged on an end thereof, wherein the second slide member is arranged in the second auxiliary chamber, and the second slide member is configured to be controlled to move in the second auxiliary chamber so as to change the position of the second notch relative to each of the two second screw rotors. Amano (Figure 1) teaches another two-stage screw pump having a first chamber including a first pair of screw rotors (low stage rotors 12L) and a second chamber including a second pair of screw rotors (high stage rotors 12H). Amano goes on to teach a first slide member (slide valve 16L) having a first notch (see unlabeled notch in Figure 1) arranged on an end thereof in a first auxiliary chamber and configured to be controlled to move in the first auxiliary chamber so as to change the position of the first notch relative to each of the two first screw rotors (via changeover valve 19L and controller 20) and a second slide member (slide valve 16H) having a second notch arranged on an end thereof in a second auxiliary chamber and configured to be controlled to move in the second auxiliary chamber so as to change the position of the second notch relative to each of the two second screw rotors (via changeover valve 19H and controller 20). Both valves allow an adjustment to be made to the volume of compression of each pair of rotors (Page 6), thereby controlling output characteristics like pressure of the compressed fluid. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of slide valves to control volume of compression for both the low pressure and high pressure stages of a two-stage screw compressor is known in the art and it would have been obvious to one of ordinary skill in the art to modify the system of Kato to include another slide valve on the high pressure stage in order to also control the volume of compression in that stage as well. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (hereafter “Kato” – US 2007/0003421) in view of Amano et al. (hereafter “Amano” – GB 2331788), further in view of Jin (CN 104912800).

With regards to Claim 2:

The Kato modification of Claim 1 does not explicitly teach the main body further includes a third port in spatial communication with the drive chamber, and the third port is configured to be injected with a cooling fluid so as to cool down the driving module in operation. Jin (Figure 1) teaches another two-stage screw compressor (low pressure stage 13, high pressure stage 14) including a drive chamber (housing 31) that includes a driving module (electric motor 32). Jin goes on teach a third port (port 9) in spatial communication with the drive chamber, and the third port is configured to be injected with a cooling fluid so as to cool down the driving module in operation (see English translation: “the drive motor portion 5 comprises a housing 31 and an electric motor 32, a shell 31 is set with a liquid refrigerant for cooling the motor 9, and the lower part is equipped with a refrigerant gas outlet 10, and the cooling gas outlet 10 through pipe 12 to the intermediate-pressure passage 3 on the refrigerant entrance 11”). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the addition of an extra port dedicated to injecting a cooling fluid to cool the motor is known in the art and it would have been obvious to one of ordinary skill in the art to modify the system of Kato as modified in Claim 1 to include such a port in order to adequately cool the electric motor and prevent thermal damage to the motor. 


s 3 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (hereafter “Kato” – US 2007/0003421) in view of Amano et al. (hereafter “Amano” – GB 2331788), further in view of Fu Sheng (DE 202008013702).

With regards to Claim 3:

The Kato modification of Claim 1 does not explicitly teach a first pressure measuring unit arranged adjacent to the first chamber and the first auxiliary chamber, wherein the first pressure measuring unit is configured to measure a fluid pressure between the first slide member and the two first screw rotors. Fu Sheng (Figures 1, 2) teaches a screw compressor including a pair of screw rotors (10) in a first chamber and a slide valve (36). Fu Sheng goes on to teach a first pressure measuring unit (pressure sensor 52) arranged adjacent to the first chamber and the first auxiliary chamber, wherein the first pressure measuring unit is configured to measure a fluid pressure between the first slide member and the two first screw rotors (as shown in Figure 1, pressure sensor 52 connects via an unlabeled passageway to a space between the slide valve 36 and the rotor 10 and measures a pressure at that location). The pressure sensor is part of a control means (50) which uses the pressure valves detected to control the positioning of the slide valve accordingly (see English translation). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of pressure sensors to detect a pressure between the valve and the screw rotors is known in the art and, 

With regards to Claim 4:

The Kato modification of Claim 3 teaches a control device (control means 50, Figure 1 of Fu Sheng) electrically connected to the first pressure measuring unit (pressure sensor 52, Figure 1 of Fu Sheng), wherein the control device is configured to control the first slide member according to a result measured by the first pressure measuring unit so as to move the first slide member in the first auxiliary chamber for changing the position of the first notch relative to the two first screw rotors (see English translation of Fu Sheng: “The compression zone 10 and the high-pressure zone 20 with the sensors are 52 or 54 connected to the pressure values of the two zones measuring and signals to a control means. 50 providing. The control means 50 controls the volume of expensive means 30 in accordance with the pressure values. The volume of expensive means 30 includes a hollow hydraulic cylinder 32 and a piston 34, one end of which is in the hydraulic cylinder 32 can be extended. The other end of the piston 34 with a .

With regards to Claims 5 and 6:

The Kato modification of Claim 3 teaches the first slide member has a first measuring hole penetrating through the first slide member, and the first pressure measuring unit is configured to measure fluid pressure through the first measuring hole (see Figure 1 of Fu Sheng, unlabeled passageway inside slide valve 36 connected to pressure sensor 52 and to space between slide valve 36 and rotors 10).

With regards to Claim 7:

The Kato modification of Claim 3 teaches a second pressure measuring unit (pressure sensor 52, Figure 1 of Fu Sheng, as per modification in Claim 3, each valve comprises a sensor) arranged adjacent to the second chamber and the second auxiliary chamber, wherein the second pressure measuring unit is configured to measure a fluid pressure between the second slide member and the two second screw rotors. 



The Kato modification of Claim 3 teaches a control device (control means 50, Figure 1 of Fu Sheng) electrically connected the second pressure measuring unit (pressure sensor 52, Figure 1 of Fu Sheng, as per modification in Claim 3, each valve comprises a sensor), wherein the control device is configured to control the second slide member according to a result measured by the second pressure measuring unit so as to move the second slide member in the second auxiliary chamber for changing the position of the second notch relative to the two second screw rotors (see English translation of Fu Sheng). 

With regards to Claims 9 and 10:

The Kato modification of Claim 3 teaches the second slide member has a second measuring hole penetrating through the second slide member, and the second pressure measuring unit is configured to measure fluid pressure through the second measuring hole (see Figure 1 of Fu Sheng, unlabeled passageway inside slide valve 36 connected to pressure sensor 52 and to space between slide valve 36 and rotors 10 – note that as per modification in Claim 3, each valve comprises a sensor and a passageway).


s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (hereafter “Kato” – US 2007/0003421) in view of Amano et al. (hereafter “Amano” – GB 2331788), further in view of Fu Sheng (DE 202008013702), further in view of Clanin et al. (hereafter “Clanin” – US 2015/0292762).

With regards to Claims 11 and 12:

The Kato modifications of Claims 1 and 3 do not explicitly teach the first notch is arranged at the end of the first slide member away from the drive chamber and the second notch is arranged at the end of the second slide member near from the drive chamber, instead teaching that both valves are arranged on the downstream side of the rotors and the notches opening in the downstream side (See Figure 1 of Amano). Clanin (Figure 1) teaches a screw compressor (110) having an inlet (114), and outlet (116), and a slide valve (112). Clanin teaches that the slide valve is arranged on the upstream side of the rotor (see Figure 1 and Paragraph 28: “The unloader 112 is positioned next to an inlet 114”), with the slide valve having a notch that opens facing the upstream direction. MPEP 2143(e) teaches it is obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. In this case, Amano teaches the identified predictable solution of having the slide valves on the downstream side of each rotor with the notch facing downstream, and Clanin teaches the other identified predictable solution of having the slide valves on the upstream side of each rotor with the notches facing upstream. There are finite the first notch being arranged at the end of the first slide member away from the drive chamber and the second notch being arranged at the end of the second slide member near from the drive chamber, in order to yield the predictable result of varying the capacity of the compressor (Paragraph 28 of Clanin) with a reasonable expectation of success. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

JP S62-006490 – see Figure 1, two –stage screw compressor with each stage having a slide valve. 

Sankoetter (DE 102011121274) – see Figure 3, screw machine with slide valve and notch on upstream side. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, April 16, 2021